      Case 3:19-cr-05134-DMS Document 47 Filed 02/18/21 PageID.74 Page 1 of 1




 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                     SOUTHERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,               Case No. 19cr5134-DMS
 9               Plaintiff,
10         v.                                ORDER GRANTING JOINT MOTION
11   MATTHEW WHITSIT LIKOVICH,               TO WITHDRAW GUILTY PLEA
12               Defendant.
13
14
15
16        Pursuant to the agreement of the parties—and the reasons set forth in the parties’
17 joint motion—the Court orders that the previous guilty plea and accompanying plea
18 agreement entered on May 19, 2020 be withdrawn so that the parties may enter into a
19 Veterans Diversion Program plea agreement before Magistrate Judge William V. Gallo.
20       IT IS SO ORDERED.
21
22 Dated: February 18, 2021
23
24
25
26
27
28


30
